UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended September 30, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number: 000-50099 IMAGING3, INC. (Exact name of registrant as specified in its charter) CALIFORNIA 95-4451059 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3200 West Valhalla Drive, Burbank, California 91505 (Address of principal executive offices) (Zip Code) (818) 260-0930 Registrant’s telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of January 7, 2016, the number of shares outstanding of the registrant’s class of common stock was190,876,393. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Balance Sheets at September 30, 2013 (Unaudited) and December 31, 2012 1 Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 (Unaudited) 2 Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 (Unaudited) 4 Notes to Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) IMAGING3, INC. BALANCE SHEETS AT SEPTEMBER 30, 2, 2012 (Unaudited) 9/30/2013 12/31/2012 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses Total current assets PROPERTY AND EQUIPMENT, net - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES NOT SUBJECT TO COMPROMISE: Accounts payable and accrued expenses $ $ Notes payable - Deferred revenue Total current liabilities not subject to compromise CURRENT LIABILITIES SUBJECT TO COMPROMISE: Accounts payable and accrued expenses - Due to an officer - Convertible notes payable, net of discount - Total current liabilities subject to compromise - Total Current Liabilities STOCKHOLDERS' DEFICIT: Predecessor preferred stock, $0.001 par value - Predecessor common stock, no par value - Successor preferred stock, authorized 1,000,000, no par value - - Successor common stock, authorized 1,000,000,000, no par value - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes form an integral part of these unaudited financial statements. 1 Table of Contents IMAGING3, INC. STATEMENTS OF OPERATIONS (UNAUDITED) SUCCESSOR PREDECESSOR Three months ended September 30, 2013 Three months ended September 30, 2012 Net revenues $ $ Cost of goods sold Gross profit Operating expenses: General and administrative expenses Total operating expenses Loss from operations ) ) Other income (expense): Reorganization items, net ) ) Interest expense ) ) Other income (expense), net - - Impairment of goodwill ) Gain (loss) on change in derivative liability - Total other income (expense) ) Income (Loss) before income taxes ) Provision for income taxes - Net income (loss) $ ) $ Basic net income (loss) per share $ ) $ Diluted net income (loss) per share $ ) $ Weighted average common stock outstanding - Basic Weighted average common stock outstanding - Diluted The accompanying notes form an integral part of these unaudited financial statements. 2 Table of Contents IMAGING3, INC. STATEMENTS OF OPERATIONS (UNAUDITED) SUCCESSOR PREDECESSOR PREDECESSOR Three months ended September 30, 2013 Six months ended June 30, 2013 Nine months ended September 30, 2012 Net revenues $ $ $ Cost of goods sold Gross profit Operating expenses: General and administrative expenses Total operating expenses Loss from operations ) ) ) Other income (expense): Reorganization items, net ) ) ) Interest expense ) ) ) Other income (expense), net - ) - Impairment of goodwill ) - - Gain (loss) on change in derivative liability - - Total other income (expense) ) ) Income (Loss) before income taxes ) ) Provision for income taxes - Net income (loss) $ ) $ ) $ Basic net income (loss) per share $ ) $ ) $ Diluted net income (loss) per share $ ) $ ) $ Weighted average common stock outstanding - Basic Weighted average common stock outstanding - Diluted The accompanying notes form an integral part of these unaudited financial statements. 3 Table of Contents IMAGING3, INC. STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) SUCCESSOR PREDECESSOR PREDECESSOR Three months ended September 30, 2013 Six months ended June 30, 2013 Nine months ended September 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) $ Adjustments to reconcile net income (loss) to net cash used for operating activities: Bad debts - - Impairment of goodwill - - Depreciation and amortization - Preferred stock issued to officer - - Inventory write-off - - Amortization of note discount - Shares issued for services - - Loss (Gain) on change in derivative liability - - ) (Increase) / decrease in current assets: Accounts receivable ) ) Inventory - - ) Prepaid expenses and other assets - ) Increase / (decrease) in current liabilities: Accounts payable Deferred revenue ) ) Equipment deposits - - ) Net cash used for operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from officer advance - - Repayments of officer advance - - ) Proceeds from sale of stock, net of offering costs - - Proceeds from exercise of warrants - - Proceeds from issuance of notes payable Net cash provided for financing activities NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS ) ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ $ $ The accompanying notes form an integral part of these unaudited financial statements. 4 Table of Contents IMAGING3, INC. Notes to Financial Statements 1. ORGANIZATION AND DESCRIPTION OF BUSINESS Imaging3, Inc. (the “Company”, “us”, “we”, “Imaging3”) is a California corporation incorporated on October 29, 1993 as Imaging Services, Inc.The Company filed a certificate of amendment of articles of incorporation to change its name to Imaging3, Inc. on August 20, 2002. The Company’s primary business is refurbishment and sale of medical equipment, parts and services to hospitals, surgery centers, research labs, physician offices and veterinarians.Equipment sales include new c-arms, c-arms tables, remanufactured c-arms, used c-arm and surgical tables.Part sales comprise new or renewed replacement parts for c-arms. The Company has developed a proprietary medical technology designed to produce 3d medical diagnostic images in real time. We believe Imaging3 technology has the potential to contribute to the improvement of healthcare.Our technology is designed to cause 3D images to be instantly constructed using high-resolution fluoroscopy.These images can be used as real time references for any current or new medical procedures in which multiple frames of reference are required to perform medical procedures on or in the human body.Management believes that Imaging3 technology has extraordinary market potential in an almost unlimited number of medical applications. This technology is still in development and the Company intends to seek approval from the Food and Drug Administration (“FDA”), which will allow us to offer our product to healthcare providers. 2. BASIS OF PRESENTATION ANDSUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation On September 13, 2012 (the “Petition Date”), the Company filed a voluntary petition with the federal bankruptcy court in Los Angeles, California, to enter bankruptcy under Chapter 11 of the United States Bankruptcy Code.On or about July 15, 2013, our Plan of Reorganization was approved by the United States Bankruptcy Court.On July 30, 2013, we emerged from bankruptcy and continued operations under the terms and conditions of our Bankruptcy Reorganization Plan as it applies to post bankruptcy operations. For accounting purposes, management deemed the effective date of the Chapter 11 Plan (the “Plan”) to be June 30, 2013. The Company’s operations between July 1, 2013 and July 30, 2013 were not significant. The Plan adopted by Imaging3, Inc. is a reorganizing plan.Payments under the Plan were made by utilizing existing cash on hand, borrowings on a secured and unsecured basis, future cash flow, if any, capital raised through the sale of our common stock in private placements, and by conversion of debt to equity. Upon emergence from bankruptcy, Imaging3 adopted fresh-start accounting which resulted in Imaging3 becoming a new entity for financial reporting purposes. Imaging3 applied fresh start accounting as of July 1, 2013. As a result of the application of fresh start accounting and the effects of the implementation of the plan of reorganization, the financial statements on or after July 1, 2013 are not comparable with the financial statements prior to that date. Refer to Note 4, “Petition for relief under Chapter 11 of the Bankruptcy Code”, for additional information. Subsequent to the Petition Date, all expenses, gains and losses directly associated with the reorganization proceedings are reported as Reorganization items, net in the accompanying Consolidated Statement of Operations. In addition, Liabilities subject to compromise during the chapter 11 proceedings were distinguished from liabilities that were not expected to be compromised and from post-petition liabilities in the accompanying Balance Sheets. References to “Successor” or “Successor Company” relate to Imaging3 on and subsequent to July 1, 2013. References to “Predecessor” or “Predecessor Company” refer to Imaging3 prior to July 1, 2013. The accompanying unaudited interim financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2013.The Company follows the same accounting policies in preparation of interim reports.Results of operations for the interim periods are not indicative of annual results. 5 Table of Contents IMAGING3, INC. Notes to Financial Statements A summary of the Company’s significant accounting policies consistently applied in the preparation of the accompanying financial statements follows: Going Concern The Company’s financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has historically incurred net losses and through the effective date of the Chapter 11 Reorganization Plan had an accumulated deficit. The continuing losses have adversely affected the liquidity of the Company. In view of the matters described in the preceding paragraph, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to raise additional capital, obtain financing and to succeed in its future operations.The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary as a result of the Company’s going concern uncertainty. Management's plan regarding this matter is to, amongst other things, seek additional equity financing by selling our equity securities, increase our sales volume, and continue seeking approval from the FDA to bring to market our real-time imaging platform. We cannot assure you that funds from these sources will be available when needed or, if available, will be on terms favorable to us or to our stockholders. If we raise additional funds or settle liabilities by issuing equity securities, the percentage ownership of our stockholders will be reduced, stockholders may experience additional dilution or such equity securities may provide for rights, preferences or privileges senior to those of the holders of our common stock. Our ability to execute our business plan and continue as a going concern may be adversely affected if we are unable to raise additional capital or operate profitably. TheCompany anticipates that further equity/debt financings will be necessary to continue to fund operations in the future and there is no guarantee that such financings will be available or, if available, on acceptable terms. Use of Estimates In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, and revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all liquid investments with a maturity of three months or less from the date of purchase that are readily convertible into cash to be cash equivalents.The Company maintains its cash in bank deposit accounts that may exceed federally insured limits.The Company has not experienced any losses in such accounts. The Company had no cash equivalents at September 30, 2013. Revenue Recognition Revenue is recognized upon shipment, provided that evidence of an arrangement exists, title and risk of loss have passed to the customer, fees are fixed or determinable and collection of the related receivable is reasonably assured.Revenue is recorded net of estimated product returns, which is based upon the Company’s return policy, sales agreements, management estimates of potential future product returns related to current period revenue, current economic trends, changes in customer composition and historical experience. The Company accrues for warranty costs, sales returns, and other allowances based on its experience. Generally, the Company extends credit to its customers and does not require collateral.The Company performs ongoing credit evaluations of its customers and historic credit losses have been within management’s expectations and has a revenue receivables policy for service and warranty contracts.Equipment sales usually have a one year warranty of parts and service.After a one year period, the Company contacts the buyer to initiate the sale of a new warranty contract for one year.Warranty revenues are deferred and recognized on a straight-line basis over the term of the contract or as services are performed. 6 Table of Contents IMAGING3, INC. Notes to Financial Statements Deferred Revenue Deferred revenue consists substantially of amounts received from customers in advance of the Company's performance service period. Deferred revenue is recognized as revenue on a systematic basis that is proportionate to the period that the underlying services are rendered, which in certain arrangements is straight-line over the remaining contractual term or estimated customer life of an agreement. Goodwill Goodwill reported in the Successor period represents the reorganizational value of assets in excess of amounts allocated to identified tangible and intangible assets. Goodwill is not amortized, but is required to be assessed for impairment at least annually or when events or circumstances change that would indicate that goodwill might be impaired. Events or circumstances that could trigger an impairment review include, but are not limited to, a significant adverse change in legal factors or in the business climate, an adverse action or assessment by a regulator, unanticipated competition, a loss of key personnel, significant changes in the manner of the Company's use of the acquired assets or the strategy for the Company's overall business, significant negative industry or economic trends or significant under-performance relative to expected historical or projected future results of operations. The Company tests goodwill for impairment at the reporting unit level, which is one level below or the same as an operating segment. As of September 30, 2013, the Company has one operating segment. When testing goodwill for impairment, the Company first performs a qualitative assessment to determine whether it is necessary to perform step one of a two-step annual goodwill impairment test for each reporting unit. The Company is required to perform step one only if it concludes that it is more likely than not that a reporting unit's fair value is less than its carrying value. Should this be the case, the first step of the two-step process is to identify whether a potential impairment exists by comparing the estimated fair values of the Company's reporting units with their respective book values, including goodwill. If the estimated fair value of the reporting unit exceeds book value, goodwill is considered not to be impaired, and no additional steps are necessary. If, however, the fair value of the reporting unit is less than book value, then the second step is performed to determine if goodwill is impaired and to measure the amount of impairment loss, if any. The amount of the impairment loss is the excess of the carrying amount of the goodwill over its implied fair value. The estimate of implied fair value of goodwill is primarily based on an estimate of the discounted cash flows expected to result from that reporting unit, but may require valuations of certain internally generated and unrecognized intangible assets such as the Company's software, technology, patents and trademarks. If the carrying amount of goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to the excess. During the three months ended September 30, 2013 the Successor Company determined that the entire balance of the Goodwill recognized during the application of fresh-start reporting, which amounted to $4,839,139, was impaired. As such, the Successor Company recognized an impairment charge of $4,839,139 in its statement of operations during the three months ended September 30, 2013. Following is a summary of goodwill activity during the periods ended September 30, 2013. December 31, 2012 $ - Recognition of goodwill in fresh-start July 1, 2013 (Successor Company) Impairment of goodwill ) September 30, 2013 (Successor Company) $ - Accounts Receivable The Company’s customer base is geographically dispersed.The Company maintains reserves for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.Reserves are recorded primarily on a specific identification basis. 7 Table of Contents IMAGING3, INC. Notes to Financial Statements Bankruptcy Reorganization Plan As a result in part of the Vuksich Litigation, on September 13, 2012, the Company filed a voluntary Chapter 11 petition with the federal bankruptcy court in Los Angeles, California.On or about July 9, 2013, our Plan of Reorganization (“Plan”) was approved by the United States Bankruptcy Court.On July 30, 2013, the order confirming the Company’s Plan became effective.The Plan adopted by Imaging3, Inc. is a reorganizing plan.Payments under the Plan were made by utilizing existing cash on hand, borrowings on a secured and unsecured basis, future cash flow, if any, capital raised through the sale of our common stock in private placements, and by conversion of debt to equity. For accounting purposes and convenience, the Effective Date was deemed to be July 1, 2013. There was very little activity between July 1, 2013 and July 30, 2013. The following is a brief summary of the Plan as adopted on the Effective Date: Administrative expenses are claims for costs or expenses of administering the Company’s Chapter 11 case, and for other expenses incurred during the Chapter 11.The Bankruptcy Code requires that all administrative claims be paid on the Effective Date of the Plan, unless a particular claimant agrees to a different treatment.The Company paid approximately $463,146 on the Effective Date for administrative expenses.Priority tax claims are certain unsecured income, employment and other taxes.The Company is paying approximately $71,974 of priority tax claims to the IRS, Los Angeles County, California State Board of Equalization and City of Los Angeles in monthly installments, plus interest, through September 2017.Secured claims are claims secured by liens on the Company’s property.The Company has agreed to pay approximately $105,525 in cash installments, $60,247 of which are over 36 months and $45,278 of which is a one-time payment due in September 2015, for certain secured claims.The Company issued approximately 38,290,480 shares of new common stock to pay approximately $1,073,033 of outstanding debt owed to the Class 3 Creditors (Gemini Master Fund, Ltd, Alpha Capital Anstalt, and Brio Capital, L.P.), whereupon their liens on Company assets were released.In addition, the Company issued approximately 18,148,696 new warrants to purchase common stock to Gemini and Alpha, exercisable for a period of ten years from the Effective Date at $0.000001 per share.The Company issued approximately 15,994,749 shares of new common stock to creditors represented by Jeffrey K. Lee as their collateral agent to pay approximately $298,142 of additional secured claims.An additional 58,823,965 shares of new common stock are authorized to be issued by the Company to creditors represented by Dane Medley as their collateral agent to raise up to $1,000,000 of financing for the Company before and after the Effective Date, which may be in the form of collateralized debt. After the Effective Date, the Company issued 40,057,289 for $744,577 of notes and accrued interest, which represented a portion of the $1,000,000 it was authorized to raise. General unsecured claims are unsecured claims not entitled to priority.The Company paid approximately $1,936,402 of unsecured claims by issuing 21,513,051 shares of its new common stock pro rata among the holders of such debt.An unsecured claim for $359,938 owed to Dean Janes, the former Chief Executive Officer of the Company, was paid in full by issuance of 3,986,949 shares of new common stock to him on the Effective Date. In addition, Dean Janes received 10,200,000 shares of new common stock, which was given to him by the Class 3 Creditors out of shares they would have received pursuant to the Chapter 11 Reorganization Plan. The Company’s common stockholders were issued 8,500,000 shares of new common stock in the Company, and all of their old common stock was cancelled.All old outstanding preferred stock was also cancelled.All options to acquire old common stock and warrants to purchase securities of the Company outstanding immediately prior to the Effective Date were cancelled and extinguished on the Effective Date. On the Effective Date, the Plan provided for the Company to adopt a new equity incentive plan authorizing the award of up to 15% of the shares of new common stock outstanding from time to time, to the Company’s employees, officers, directors and consultants in the form of stock option grants, restricted stock grants or stock awards, as determined by the Company’s board of directors.The Company has not yet adopted such an equity incentive plan, but intends to do so in the future. As of January 08, 2016, the Company is in default on certain of its covenants under the Plan. Property & Equipment Property and equipment are stated at cost.Expenditures for maintenance and repairs are charged to expenses as incurred and additions, renewals and betterments are capitalized.When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations.Depreciation of property and equipment is provided using the straight-line method for all assets with estimated lives of three to eight years. Impairment of Long-Lived Assets Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable through the estimated undiscounted cash flows expected to result from the use and eventual disposition of the assets. Whenever any such impairment exists, an impairment loss will be recognized for the amount by which the carrying value exceeds the fair value. 8 Table of Contents IMAGING3, INC. Notes to Financial Statements The Company tests long-lived assets, including property, plant, equipment and intangible assets subject to periodic amortization, for recoverability at least annually or more frequently upon the occurrence of an event or when circumstances indicate that the net carrying amount is greater than its fair value.Assets are grouped and evaluated at the lowest level for their identifiable cash flows that are largely independent of the cash flows of other groups of assets.The Company considers historical performance and future estimated results in its evaluation of potential impairment, and then compares the carrying amount of the asset to the future estimated cash flows expected to result from the use of the asset.If the carrying amount of the asset exceeds estimated expected undiscounted future cash flows, the Company measures the amount of impairment by comparing the carrying amount of the asset to its fair value.The estimation of fair value is generally measured by discounting expected future cash flows at the rate the Company utilizes to evaluate potential investments.The Company estimates fair value based on the information available in making whatever estimates, judgments and projections are considered necessary. Basic and Diluted Net Loss Per Share Basic net loss per share is based upon the weighted average number of common shares outstanding.Diluted net loss per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised.Dilution is computed by applying the treasury stock method.Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. During the periods ended September 30, 2013, potentially dilutive securities were excluded from the computation of weighted average shares outstanding-diluted because their effect was anti-dilutive. The components of basic and diluted earnings per share for the periods ended September 30, 2012 is as follows: Three Months Ended Nine Months Ended Sep. 30, 2012 Sep. 30, 2012 Numerator Net income attributable to common shareholders $ $ Denominator Weighted-average shares outstanding - basic Dilutive effect of warrants and convertible notes Weighted average shares outstanding – diluted Derivative Financial Instruments The Company generally does not use derivative financial instruments to hedge exposures to cash-flow risks or market-risks that may affect the fair values of its financial instruments.The Company utilizes various types of financing to fund its business needs, including convertible notes and warrants and other instruments not indexed to our stock.The Company is required to record its derivative instruments at their fair value.Changes in the fair value of derivatives are recognized in earnings in accordance with ASC 815.The Company’s only asset or liability measured at fair value on a recurring basis is its derivative liability associated with warrants to purchase common stock and convertible notes, which were cancelled upon emergence from bankruptcy. Fair Value of Financial Instruments The fair value accounting standard creates a three-level hierarchy to prioritize the inputs used in the valuation techniques to derive fair values.The basis for fair value measurements for each level within the hierarchy is described below with Level 1 having the highest priority and Level 3 having the lowest. Level 1: Observable prices in active markets for identical assets or liabilities. Level 2: Observable prices for similar assets or liabilities in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs are observable in the market. Level 3: Valuations derived from valuation techniques in which one or more significant inputs are unobservable. These unobservable assumptions reflect estimates of assumptions that market participants would use in pricing the asset or liability. Valuation techniques include use of option pricing models, discounted cash flow models, and similar techniques. 9 Table of Contents IMAGING3, INC. Notes to Financial Statements Income Taxes The Company accounts for income taxes in accordance with ASC 740-10, “Income Taxes” which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each year-end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The provision for income taxes represents the tax payable for the period and the change during the period in deferred tax assets and liabilities. Inventory Inventory is stated at the lower of cost or market with cost determined using the first-in, first-out method. Research and Development Costs and expenses that can be clearly identified as research and development are charged to expense as incurred in accordance with FASB ASC 730-10. Included in research and development costs are operating costs, facilities, supplies, external services, clinical trial and manufacturing costs, and overhead directly related to the Company’s research and development operations, as well as costs to acquire technology licenses. 3.ACCOUNTS RECEIVABLE All accounts receivable are trade related.These receivables are current and management believes are collectible except for which a reserve has been provided.The reserve amount for uncollectible accounts was $4,502 and $4,502 as of September 30, 2013 and December 31, 2012, respectively. 4.PETITION FOR RELIEF UNDER CHAPTER 11 OF THE BANKRUPTCY CODE On September 13, 2012, the Company filed a voluntary petition with the federal bankruptcy court in Los Angeles, California, to enter bankruptcy under Chapter 11 of the United States Bankruptcy Code.On or about July 9, 2013, our Plan of Reorganization was approved by the United States Bankruptcy Court.On July 30, 2013, we emerged from bankruptcy and continued operations under the terms and conditions of our Bankruptcy Reorganization Plan as it applies to post bankruptcy operations.The Chapter 11 Plan (the “Plan”) adopted by Imaging3, Inc. is a reorganizing plan.Payments under the Plan were made by utilizing existing cash on hand, borrowings on a secured and unsecured basis, future cash flow, if any, capital raised through the sale of our common stock in private placements, and by conversion of debt to equity.The effective date of the Plan was July 30, 2013 (the “Effective Date”). For accounting purposes and convenience, the Effective Date was deemed to be July 1, 2013. There was very little activity between July 1, 2013 and July 30, 2013. The following is a brief summary of the Plan as adopted on the Effective Date: Administrative expenses are claims for costs or expenses of administering the Company’s Chapter 11 case.The Bankruptcy Code requires that all administrative claims be paid on the Effective Date of the Plan, unless a particular claimant agrees to a different treatment. The Company paid approximately $463,146 on the Effective Date for administrative expenses.Priority tax claims are certain unsecured income, employment and other taxes. The Company is paying approximately $71,974 of priority tax claims to the IRS, Los Angeles County, California State Board of Equalization and City of Los Angeles in monthly installments, plus interest, through September 2017.Secured claims are claims secured by liens on the Company’s property.The Company has agreed to pay approximately $105,525 in cash installments, $60,247 of which are over 36 months and $45,278 of which is a one-time payment due in September 2015, for certain secured claims. The Company issued approximately 38,290,480 shares of new common stock to pay approximately $1,073,033 of outstanding debt owed to the Class 3 Creditors (Gemini Master Fund, Ltd, Alpha Capital Anstalt, and Brio Capital, L.P.), whereupon their liens on Company assets were released.In addition, the Company issued approximately 18,148,696 new warrants to purchase common stock to Gemini and Alpha, exercisable for a period of ten years from the Effective Date at $0.000001 per share. 10 Table of Contents IMAGING3, INC. Notes to Financial Statements The Company issued approximately 15,994,749 additional shares of new common stock to pay approximately $298,142 of additional secured claims. An additional 58,823,965 shares of new common stock are authorized to be issued by the Company to raise up to $1,000,000 of financing for the Company before and after the Effective Date, which may be in the form of collateralized debt. The Company issued 40,057,289 for $744,577 of notes and accrued interest, which represented a portion of the $1,000,000 it was authorized to raise. General unsecured claims are unsecured claims not entitled to priority.The Company paid approximately $1,936,402 of unsecured claims by issuing 21,513,051 shares of its new common stock pro rata among the holders of such debt. An unsecured claim for $359,938 owed to Dean Janes, the former Chief Executive Officer of the Company, was paid in full by issuance of 3,986,949 shares of new common stock to him on the Effective Date. In addition, Dean Janes received 10,200,000 shares of new common stock, which was given to him by the Class 3 Creditors out of shares they would have received pursuant to the Chapter 11 Reorganization Plan. The Company’s common stockholders were issued 8,500,000 shares of new common stock in the Company, and all of their old common stock was cancelled.All old outstanding preferred stock was also cancelled.All options to acquire old common stock and warrants to purchase securities of the Company outstanding immediately prior to the Effective Date were cancelled and extinguished on the Effective Date. On the Effective Date, the Plan provided for the Company to adopt a new equity incentive plan authorizing the award of up to 15% of the shares of new common stock outstanding from time to time, to the Company’s employees, officers, directors and consultants in the form of stock option grants, restricted stock grants or stock awards, as determined by the Company’s board of directors.The Company has not yet adopted such an equity incentive plan, but intends to do so in the future. Under Chapter 11, certain claims against the Company (“Debtor”) in existence before the filing of the petition for relief under the federal bankruptcy laws are stayed while the Debtor continues business operations as Debtor-in-possession.These claims are reflected in the December 31, 2012 balance sheet as liabilities subject to compromise.Additional claims (liabilities subject to compromise) may arise after the filing date resulting from rejection of executory contracts, including leases, and from the determination by the Bankruptcy Court (or agreed to by parties in interest) of allowed claims for contingencies and other disputed amounts.Claims secured against the Debtor’s assets (secured claims) also are stayed, although the holders of such claims have the right to move the court for relief from the stay.Secured claims are secured primarily by liens on the Debtor’s property, plant, and equipment. The Debtor received approval from the Bankruptcy Court to pay or otherwise honor certain of its prepetition obligations, including employee wages and product warranties. The Company’s reorganization value computed immediately before the Effective Date was estimated to be $4,100,000, which consisted of the following: Cash in excess of normal operating requirements generated by operations $ - Net realizable value of asset dispositions - Present value of discounted cash flows of the emerging entity Reorganization value over liabilities $ The Company adopted fresh-start reporting because holders of existing voting shares immediately before filing and confirmation of the Plan received less than 50% of the voting shares of the emerging entity, and its reorganization value is less than the aggregate of all post-petition liabilities and allowed claims, as shown in the following table: Post-petition current liabilities $ Liabilities deferred pursuant to Chapter 11 proceeding Total post-petition liabilities and allowed claims Reorganization value Excess of liabilities over reorganization value $ 11 Table of Contents IMAGING3, INC. Notes to Financial Statements The reorganization value of the Company was determined in consideration of several factors and by reliance on various valuation methods, including discounting cash flow and price/earnings and other applicable ratios.The factors considered by the Company included all of the following: a. Forecasted operating and cash flow results that gave effect to the estimated impact of both of the following: 1. Corporate restructuring and other operating program changes 2. Limitations on the use of available net operating loss carryovers and other tax attributes resulting from the plan of reorganization and other events. b. The probability of the Company obtaining FDA approval for its imaging platform c. Market share and position d. Competition and general economic considerations e. Projected sales growth and potential profitability f. Changes in technology After consideration of the Company’s debt capacity and other capital structure considerations, such as industry norms, projected earnings to fixed charges, earnings before interest and taxes to interest, free cash flow to interest, and free cash flow to debt service and other applicable ratios, and after extensive negotiations among parties in interest, it was agreed that the Company’s reorganization capital structure should be as follows: Postpetition current liabilities $ Common stock Reorganization capital structure $ The following table summarizes the adjustments required to record the reorganization and the issuance of the various securities in connection with the implementation of the plan (Plan of Reorganization Recovery Analysis): Recovery Common Stock Total Recovery Elimination of Debt and Equity Surviving Debt Payables % Value $ % Postpetition liabilities $ $ ) $ $ - - $ - $ 91 % Claims or Interest Secured debt - - - 68 % % Priority tax claims - % Secured accounts payable - % Secured tax claims - % Trade and other miscellaneous items - - - 16 % 35 % Unsecured, non-priority tax claims - % Insider secured (but unperfected) claim - - - 10 % 99 % Preferred stockholders ) - Common stockholders ) - - 6 % Accumulated deficit ) - $ % $ $ 12 Table of Contents IMAGING3, INC. Notes to Financial Statements 5. PROPERTY AND EQUIPMENT Net property and equipment were as follows: September 30, 2013 Furniture and office equipment $
